Citation Nr: 1809937	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  07-16 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left arm condition.

2. Entitlement to service connection for a left fractured collar bone.

3. Entitlement to service connection for a bilateral leg condition.

4. Entitlement to service connection for a kidney condition, including due to exposure to ionizing radiation.

5. Entitlement to service connection for a liver condition, including due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve from June 1959 through February 1966, to include a one-time period of Active Duty for Training (ACDUTRA) from June 1959 to December 1959, and subsequent annual periods of ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a Notice of Disagreement (NOD) in August 2005. The RO issued a Statement of the Case (SOC) in April 2007. In June 2007, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issues. The RO issued subsequent Supplemental Statements of the Case in September 2009, August 2012, March 2016, and May 2016.

In March 2011, the Veteran testified at a Travel Board hearing before a Veteran's Law Judge (VLJ). A copy of that hearing transcript is associated with the Veteran's claims file. However, as set forth in a May 2017 letter sent to both the Veteran and his representative, the VLJ who conducted the Travel Board hearing was unavailable to participate in a decision in the Veteran's appeal. The May 2017 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing. In a letter dated May 2017, the Veteran requested a new hearing.

In December 2017, the Veteran testified at a videoconference Board hearing before the undersigned VLJ.  A copy of the hearing transcript has been associated with the Veteran's claim file.

This appeal was previously before the Board in April 2011, January 2013, and August 2017. On those occasions the matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for a left arm condition, service connection for a left fractured collar bone, and service connection for a bilateral leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record does not establish that the Veteran was exposed to ionizing radiation while on active service. 

2. The preponderance of the evidence is against finding that the Veteran's liver and kidney conditions were casually or etiologically related to his service.


CONCLUSION OF LAW

1. A kidney condition was not incurred in or aggravated by active service, including as due to exposure to ionizing radiation. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

2. A liver condition was not incurred in or aggravated by active service, including as due to exposure to ionizing radiation. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by letters sent in September 2004 and November 2004. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c). In this instance, the appellant's service treatment records (STRs) are not available, and are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC). Where, as here, the service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board further recognizes a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

An October 2001 letter from the NPRC to the Veteran informed him that his service records were most likely destroyed in the 1973 fire. In the November 2004 notice letter, the RO informed the Veteran that there was a strong possibility that his service records had been destroyed in the fire and encouraged him to provide any service records that he might have in his possession. Ultimately, it was determined that the Veteran's personnel records are missing and the NPRC was unable to provide a DD Form 1411, Record of Occupational Exposure to Ionizing Radiation. In August 2009 VA issued a Formal Finding on the Unavailability of Service Records. The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Such efforts included attempts to reconstruct the Veteran's records through the United States Army and Joint Services Records Research Center (JSRRC). Several attempts were made to verify the circumstances of the Veteran's service by obtaining lay statements, civilian medical records, and available military records about unit assignments and pertinent military operations. 

Additionally, as previously noted, the Veteran was provided opportunities to set forth his contentions during hearings before VLJs, including the undersigned, in March 2011 and December 2017. Here, the VLJs specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim. Moreover, in three subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim.

The Board notes that the Veteran has not been provided with a VA examination or medical opinion with respect to his liver and kidney conditions; however, no VA examination or medical opinion is needed in this case. As explained below, the weight of the evidence demonstrates that the Veteran was not exposed to ionizing radiation in service. The Veteran has not asserted that any other injury or event in service was the cause of his current liver and kidney conditions. Under the circumstances, no medical examination or medical opinion would help substantiate the appeals, thus the Board does not find that any such development is necessary. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the Veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

As previously stated, in August 2017, the Board remanded this matter to the AOJ for the purpose of affording the Veteran a new Board hearing. A videoconference Board hearing was provided in December 2017. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). Accordingly, the Board finds that there has been substantial compliance with the August 2017 remand directives. See Stegall, supra; D'Aries, supra.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished. Therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws and Regulations

The term "veteran' is defined as "a person who served in the active military, navel, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (West 2012); 38 C.F.R. § 3.1(d) (2017).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C. § 101(21), (24) (West 2012); 38 C.F.R. § 3.6(a) (2017).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by the National Guard of any state.  38 U.S.C. § 101(21), (22) (West 2012); 38 C.F.R. § 3.6(c)(1) (2017).

The Board notes that the Veteran was on verified ACDUTRA from June 1959 to December 1959, which encompasses the time period (June or July 1959) that he asserts he was exposed to ionizing radiation. 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran. A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. 38 C.F.R. § 3.309 (d)(3). A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations. Id.

The second avenue of recovery is found under 38 C.F.R. § 3.311 (b)(2). This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c). When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311 (e) and may request an advisory medical opinion from the VA Under Secretary of Health. 38 C.F.R. § 3.311 (b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311 (c)(1).

Pursuant to 38 C.F.R. § 3.311 (b)(2), radiogenic diseases include "any other cancer."  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received. See 38 C.F.R. § 3.311 (b)(4).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). Caluza v. Brown 7 Vet. App. 498, 507-13 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that he was exposed to ionizing radiation in service from being in proximity to the site of a nuclear bomb test detonation. By the Veteran's account, while a member of the Army Reserve in June 1959 he and other individuals within his unit were transported more than six hours away to a deserted area and told to stand facing in one direction, and thereafter a nuclear bomb was detonated just some four to six miles away in front of them. The Veteran has stated that he recalls seeing the blast, and having wind and sand hurtle towards him from the detonation site. He did not know the location of the incident, although he has speculated that it could have taken place in the Nevada desert. Also, the Veteran did not recall the names of the other individuals present from his unit.

The Veteran asserted that after this incident he began to experience sickness and started developing purple spots on his face and neck. He further testified to vomiting blood and observing blood in his stool. The Veteran reported that he did not go to the troop medical clinic. See March 2011 Board Hearing Transcript. The Veteran reported that he sought medical attention many years later and was told that he had some radiation in his blood. He further reported that doctors found two spots on his liver and spots on his kidneys. He indicated that doctors told him that his liver and kidney conditions could be caused by radiation. The Veteran reported that he first sought treatment for these conditions approximately 15 years prior to the March 2011 Board Hearing. When asked at his December 2017 hearing to state his actual diagnoses for the record, the Veteran reported that he had a cyst or mass in his liver and kidney, however he did not know whether these masses were malignant. He further asserted that he observed such masses in his stomach and kidney areas during his time in the reserves. 

The Veteran submitted private medical treatment records which document treatment for liver and kidney conditions. 

An October 2000 report from Radiology Associates, LLP notes that the Veteran was seen for an abdomen CT with contrast. The history noted chronic right flank pain. Precontrast images of the kidneys were obtained. Findings included a 2cm hypodense lesion on the precontrast images in segment 6 of the liver. It was noted that during the arterial phase of enhancement, there was nearly homogeneous, dense contrast enhancement of this lesion which had slightly lobulated margins. No other liver lesions were identified. The spleen, adrenal glands, kidneys and pancreas were noted as normal. The impression was a 2cm hypervascular mass in segment six of the liver. Differential diagnosis would include an atypical hemangioma. It was noted that hypervascular metastasis or hepatocellular carcinoma were also possibilities. A nuclear medicine scan was recommended to noninvasively narrow the differential diagnosis. 

A November 2000 MRI of the abdomen was ordered to rule out a liver tumor. The report from Radiology Associates LLP noted that the MRI of the liver was performed. Findings indicated a 2.0cm T1 hypointense and T2 hyperdense legion identified in the segment six of the liver parenchyma. There was also increased T2 brightness on the heavily T2 weighted image with T154. On dynamic contrast enhanced sequence, there was evidence of nodule enhancement of the lesion during early arterial phase and evidence of delayed filling of the lesion. The remaining abdomen was noted to be otherwise unremarkable. The impression was a 2 cm nodule in segment six of the liver parenchyma with an MRI feature of a hemangioma. Hypervascular metastasis and hepatocullar carcinoma were deemed less likely possibilities but to be prudent, the report indicated that a follow-up CT should be conducted in 3-6 months. 
 
A December 2000 treatment record notes that the Veteran had a history of renal stones and was being seen for two spots on his liver. The Veteran reported having some pain in the right upper quadrant area of his body. He was found to have slightly elevated liver function tests. He was then given a CAT scan of the area and found to have "2 spots on his liver."

January 2001. On physical examination of the abdomen, the doctor noted that it was soft and nontender. He noted "no liver mass." He indicated that the Veteran needed a repeat CAT scan. 

A January 2001 report from Radiology Associates, LLP, notes that the Veteran was being seen for lesion of liver. Findings indicated a lesion of the right lobe of the liver. Comparison with the exam of October showed that the 2 cm lesion of the right lobe inferiorly and posteriorly remained similar to before, low density without contrast. The MRI examination showed that it was as bright as the liver, but was somewhat blurry due to respiratory motion. It was noted that the combination of findings favored that it was a benign hemangioma, unchanged from before. 

The report also noted a slight irregularity of the right kidney. There was cortical tissue that enhanced into the renal parenchyma, leaving a small area of medulla above it. It was noted that this was a congenital variation of the contour of the kidney. The overall impression was noted as a liver lesion, unchanged from October, which was considered a benign hemangioma. 

In May 2006, the Veteran's attending physician, Dr. J.L.S., submitted a letter in which he noted that the Veteran had multiple medical problems including diabetes, high cholesterol, hypertension, and coronary artery disease. He noted some ongoing surveillance on a liver lesion and the right kidney as well. Dr. J.L.S. indicated that he was monitoring the Veteran's heart disease along with a cardiologist, as well as caring for the Veteran's diabetes and other medical problems. 



Analysis

The Veteran has asserted that he has liver and kidney conditions which are due to his exposure to radiation during service. Specifically, he contends that these conditions are the result of exposure to an atmospheric weapons test of a nuclear bomb in June or July 1959.
 
The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for liver and kidney conditions as due to ionizing radiation exposure. The Veteran has not submitted any credible evidence that shows he was exposed to ionizing radiation in service, and VA has been unable to obtain any information confirming such exposure. 

The Board has noted at length that the Veteran's service records are presumed destroyed. In its efforts to assist the Veteran in the development of his claim, the RO contacted the United States Army and Joint Services Records Research Center (JSRRC) to locate any records pertinent to the Veteran's claim. JSRRC indicated that they could not reconstruct the Veteran's record to determine his participation in an atmospheric weapons testing event. In September 2011, a memo on the Formal Finding on the Unavailability of an attempt to verify radiation exposure. That memo noted that it was determined that the Veteran's records or information regarding radiation exposure of the Veteran's unit could not be obtained and that further attempts were deemed futile as all efforts had been exhausted. 

Notably, the list of recognized radiation risk activities relating to atmospheric weapons testing found at 38 C.F.R. § 3.309 (d)(3) does not include any atmospheric tests conducted between Operation HARDTACK II in 1958 and Operation DOMINICK I in 1962.

At both his March 2011 and December 2017 Board hearings, the Veteran was advised that he was free to submit any documentary evidence suggesting that the United States military conducted an atmospheric weapons test in June or July 1959. Such advise was also contained in the April 2011 and January 2013 Board Remands. 

Following his December 2017 hearing, the Veteran submitted internet articles in support of his contentions. These articles included an entry from the online encyclopedia, Wikipedia, about an alleged government research facility in the Nevada desert and an entry about military test sites in Nevada. The Veteran further submitted an article of unknown origin, entitled "Bringing the Bombs Home," which discussed atmospheric weapons testing by the U.S. military and alleged negative health outcomes experienced by Veteran's working at test sites and civilians living in proximity to such test sites. The Board finds that the articles submitted by the Veteran are generic in nature and do not speak to the Veteran's specific contention that an atmospheric test of a nuclear weapon was conducted in June 1959 and that he was present for such a test. 

To date, the Veteran has provided no corroborating evidence, including the lay statements of others present at the alleged event to support his contention that such an atmospheric weapons test occurred and that he was present for it. 

The Board notes that the Veteran is generally competent to report what happened in service. However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible. Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. See Layno v. Brown.

As noted above, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza, supra. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits. However, personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds that the Veteran's statements regarding his potential exposure to radiation while in active service are not credible. In this regard, the Board notes that the Veteran's statements are inconsistent with the verifiable evidence of record. The list of recognized radiation risk activities relating to atmospheric weapons testing does not establish that any atmospheric tests were conducted during the time frame asserted by the Veteran. While there is perhaps a remote possibility that there exist undocumented instances of atmospheric weapons testing, the Board finds such a scenario to be unlikely. The Board further questions the facial plausibility that reservists in their first or second week of active duty training would be transported from such training and exposed to highly sensitive weapons testing. For these reasons, the Board finds that the Veteran's statements regarding exposure to ionizing radiation during active service are simply not credible.

Further, even if the Board were to concede that the Veteran was exposed to ionizing radiation during active service, there is no indication from the record that the Veteran has been diagnosed with a disability identified as a "radiogenic disease" under 38 C.F.R. § 3.311 (2017). The Board notes that liver and kidney cancer are identified as radiogenic diseases. However, there is no indication in the medical evidence of record that any of the Veteran's liver and kidney cysts or masses are malignant. Rather the evidence shows that past testing for cancers have been negative and the Veteran's liver and kidney conditions have remained stable and virtually unchanged over several years of observation. 

Having reviewed the record evidence, the Board finds that the Veteran is not a "radiation exposed Veteran" who participated in "radiation risk activity" during active service. As the threshold requirements for a determination that a disease has resulted from exposure to ionizing radiation have not been met, the Board finds that service connection for liver and kidney conditions as due to ionizing radiation exposure must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notably, the Veteran has not advanced any other theory of service connection for his liver and kidney conditions. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In sum, the Veteran did not participate in radiation-risk activities during active service, and he has not been diagnosed with a radiogenic disease. No other theories of entitlement to service connection have been advanced. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a liver condition and entitlement to service connection for a kidney condition are not warranted. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney condition, including due to exposure to ionizing radiation is denied.

Entitlement to service connection for a liver condition, including due to exposure to ionizing radiation is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In an April 2011 remand, the Board noted that the Veteran's report of an ACDUTRA tank injury to his left shoulder, legs, and left arm was credible despite the fact that it was not documented with evidence of medical treatment in available service treatment records. The Veteran testified to fracturing his left collarbone which left a chronic depressed area. He alleged current residuals of left shoulder bursitis and a left arm muscle injury. He reported incurring a deep wound to the right hip area which resulted in missing muscle tissue and a shortened leg. The Board directed that an examination be conducted to identify the nature and extent of any current residuals the Veteran might now suffer from that injury.

The Veteran was afforded a VA examination in May 2011. The matter returned to the Board, and in a January 2013 remand, the Board noted that the VA examiner identified a large "soft tissue injury/scar" over the right buttock, but did not otherwise identify the exact nature of the disability. The examiner indicated that this type of defect could have happened at any time. The Board determined that his statement appeared to call into question the Veteran's account of the in-service injury. The examiner found no defect of the left upper extremity, but did not identify whether there was a permanent depression in the left collarbone area. The examiner also did not provide any opinion as to whether x-ray abnormalities (degenerative change of the acromioclavicular joint, mild narrowing of the subacromial space with minor coarsening of greater tuberosity humerus, and minimal degenerative chance of the glenohumeral joint) could be attributable to traumatic injury. Finally, no findings were provided regarding the claimed bilateral leg disabilities.

Accordingly, the Board found that the May 2011 VA examination report was inadequate and determined that a new examination was necessary. Specifically, the January 2013 remand sought a new VA examination to determine the nature and likely etiology of any residual of a left fractured collarbone, a bilateral leg condition, and a left arm condition. 



Left fractured collarbone and left arm condition

A VA examination was provided in November 2015. A shoulder and arm conditions disability benefits questionnaire (DBQ) was completed for the Veteran's left arm and left fractured collarbone. The examiner noted diagnoses of bilateral shoulder impingement syndrome and right shoulder degenerative arthritis. The examiner reported the Veteran's history of left shoulder pain since he injured and fractured his collarbone in service. The examiner opined that the conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale, she stated "During service, condition was acute only. There is no evidence of chronicity of care. A nexus has not been established."

Upon review, the Board finds that the November 2015 opinion is not fully responsive to the questions specified in the January 2013 Board remand. A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, while the examiner noted the Veteran's in-service accident, she did not discuss his lay statements regarding that injury and his subsequent symptoms. Additionally, she concluded that the Veteran's condition was acute only, but provided no supporting discussion or rationale as to why that was the case. Most notably, the examiner failed to address whether there was evidence of a permanent depression in the left collarbone area and whether any abnormal x-ray changes could be attributable to traumatic injury. This is especially pertinent given the findings of shoulder impingement syndrome and degenerative arthritis. If it was the examiner's intention to convey that the Veteran's left collarbone and left arm injuries in service were acute, resolved at the time, and that the current findings are unrelated, then that must be clearly stated. Lastly, a muscle DBQ was completed. That DBQ seemed to address the Veteran's muscle contentions with respect to his hip/buttocks as well as his arm. An attached medical opinion seemed to indicate that there was no objective medical evidence of muscle/soft tissue injury in the Veteran's medical records or on the day of examination. The Board finds that this rationale did not address the Veteran's lay statements regarding a left arm injury.  

Bilateral leg condition

The Veteran was afforded an examination in November 2015 and a series of DBQs were completed to address his bilateral leg condition claim. A hip and thigh conditions DBQ was completed. The examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness. The examiner remarked that there was no objective evidence of a bilateral hip condition on the day of examination. Limited range of motion and subjective report of pain was likely due to non-related medical condition. While the examiner found no bilateral hip condition, she offered no discussion of what non-related medical condition was causing limited range of motion and subjective pain. Given that the Veteran's contentions speak to injury to his legs as a whole, an explanation as to what medical condition is causing these symptoms is relevant.  

A knee and lower leg DBQ was completed. The examiner diagnosed bilateral patellofemoral pain syndrome and noted the Veteran's report of a history of bilateral knee pain "for many years." The examiner opined that bilateral patellofemoral pain syndrome, diagnosed on the day of the Veteran's exam, was less likely than not related to some aspect of his military service, including the reported incident involving a 1965 accident during a training exercise. There was no evidence of chronicity of care for the claimed bilateral leg condition. A nexus had not been established.

The RO sought further clarification for the Knee DBQ. In April 2016, an addendum opinion was provided in which the examiner noted that record review was limited as the Veteran's records were destroyed. Available remaining records showed that most the Veteran's subjective complaints were recent within the last ten years or around 2003 or later. One note mentioned gradual onset of hip pain ten years prior in April 2006. By review, the examiner stated that he did not find any subjective complaints of injury in 1965. He further stated that there seemed to be many decades lapse of treatment from military service until around 2003. No findings of remote chronic care and no mention of chronic impairing condition related to service. 

A muscle injuries DBQ noted that the Veteran reported a history of a soft tissue injury to his right buttock/hip that occurred in an accident in service. The examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale she noted that there was no objective medical evidence of a muscle/soft tissue injury in the Veteran's medical records or on the day of examination. The objective examination was normal. The Board finds this rationale to be inconsistent with prior medical evidence of record, in particular the May 2011 VA examination which identified a large "soft tissue injury/scar" over the right buttocks. That prior finding was not discussed at all. 
  
The Board finds that the November 2015 opinions as well as the April 2016 addendum opinion were not fully responsive to the questions specified in the January 2013 Board remand in almost all respects. Overall, the examiners again did not adequately address the Veteran's lay statements. Merely mentioning the 1965 in-service accident as reported by the Veteran is not the same as discussion of his contentions. Additionally, all opinions offered focused on the lack of chronicity of care. The Board notes that the medical examiner cannot solely rely on the absence of medical records corroborating in-service symptoms to conclude that there is no relationship between the Veteran's current disability and his military service. This point is especially important in view of the fact that the Veteran's service treatment records are lost through no fault of his own.   

Overall, the Board finds that the November 2015 VA examination report and accompanying April 2016 addendum opinion are inadequate for purposes of resolving the matters at hand. A new examination must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a different examiner that the one who examined him for the November 2015 examination to determine the nature and likely etiology of any residual of a left fractured collarbone, a bilateral leg condition, and a left arm condition. 

The claims folder and a copy of this REMAND must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. Following examination and review of the claims folder, the VA examiner is requested to address the following:

a) identify any disability involving the left collarbone, shoulder and arm, including whether there is evidence of a permanent depression in the left collarbone area, whether there is evidence of a left arm muscle injury, and whether any abnormal x-ray changes of the acromioclavicular joint, the subacromial space and/or the glenohumeral joint, to include bilateral shoulder impingement syndrome and degenerative arthritis of the shoulder, could be attributable to traumatic injury;

b) for each disability identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder is/are etiologically related to some aspect of his military service, including a conceded incident involving a 1965 accident during a training exercise;

c) identify the nature of any residual injury involving the right buttocks noted as a "soft tissue injury/scar" on VA examination in May 2011, to include specifying all scarring characteristics and whether there is any residual disability to a muscle group; and

d) identify any disability involving the right and/or left legs and, for each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder is/are etiologically related to some aspect of his military service, including the conceded incident involving a 1965 accident during a training exercise.

In rendering this opinion, the examiner is asked to assume as true the Veteran was involved in an accident in 1965 in which he fractured his left collarbone and sustained injuries to his left arm and both legs. The examiner should give appropriate consideration and discussion to the Veteran's lay statements, especially given the unavailability of service records.
   
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.

2. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


